 



Exhibit 10.3
FIRST AMENDMENT TO
OPERATING AGREEMENT OF
NNN 2003 VALUE FUND, LLC
     THIS FIRST AMENDMENT (“Amendment”) to the Operating Agreement of NNN 2003
Value Fund, LLC, a Delaware limited liability company (the “Company”), is made
as of January 20, 2005.
RECITALS
     WHEREAS, the Company is a Delaware limited liability company subject to
that certain undated Operating Agreement (the “Operating Agreement”);
     WHEREAS, pursuant to Section 7.3.11 of the Operating Agreement, Triple Net
Properties, LLC., a Virginia limited liability company, as the Manager of the
Company, has the authority to amend the Operating Agreement without any action
on the part of the Members to cure any ambiguity on mistake, to correct or
supplement any provision therein, or to make any other provision with respect to
matters or questions arising under the Operating Agreement that will not be
inconsistent with the provision of the Operating Agreement;
     WHEREAS, the Manager of the Company desires to amend the Operating
Agreement to clarify that the Company has the authority to enter into loan
guaranties and form special purpose entities in which it is the sole owner for
the purpose of carrying out its intended purposes, and to take certain other
actions as described herein;
     WHEREAS, capitalized terms not otherwise defined in this Amendment shall be
defined as set forth in the Operating Agreement; and
     IT IS RESOLVED, that the Operating Agreement is hereby amended as follows:
AGREEMENT
     A. Amendments. The Operating Agreement is hereby amended as follows:
     1. Section 1.3 of the Operating Agreement is deleted in its entirety and
replaced with the following:
     1.3 Business and Purpose of the Company. The sole purpose of the Company is
to, whether directly or indirectly: (a) acquire, own, hold, operate, finance
(including providing loan guaranties or other credit support to facilitate

 



--------------------------------------------------------------------------------



 



financing to acquire Interests or Properties or secured by the Interests or the
Properties), pledge, manager and dispose of the Company’s Interests, (b) form,
own and manage subsidiaries for the purpose of carrying out any of the
aforementioned purposes, (c) enter into a Tenants in Common Agreement or similar
document to provide for the co-ownership of one or more Properties as determined
form time to time in the Manager’s discretion and (d) all such other activities
as may be necessary, incidental, or appropriate in connection therewith as
determined by the Manager, in its sole and absolute. Except as described in
clause (d) of this Section, the Company shall not hold or acquire, directly or
indirectly, any ownership interest (legal or equitable) in any real or personal
property other than the Interests, or become a shareholder of, or member or
partner in, any entity which acquires or holds any property other than the
Interests.
     2. Section 3.2 of the Operating Agreement is deleted in its entirety.
     3. Section 3.3 of the Operating Agreement is deleted in its entirety.
     4. The definition of “Cunningham Loan” in Exhibit A of the Operating
Agreement is deleted in its entirety:
     5. The following definitions in Exhibit A of the Operating Agreement are
deleted in their entirety and replaced with the following:
     “Interest” or “Interests” shall mean the Company’s direct or indirect
ownership interest in a Property or properties.
     “Management Agreement” shall refer to, with respect to a Property, the
Management Agreement (if any) between a property manager and the Property
owners, with respect to the management and operation of the Property. A form of
the Management Agreement is attached as Exhibit B hereto.
     “Mortgage Lien” shall refer to a lien against a Property created by a deed
of trust or mortgage securing any Loan in favor of any Lender.
     “Property” or “Properties” shall refer to the real property or properties
or interests therein acquired or held by the Company or its subsidiary, along
with any other owners (if any) of such property, as described in the Memorandum.
     “Property Manager” shall mean Triple Net Properties Realty, Inc., a
California corporation, or such other property manager engaged by the Company,
its subsidiary and any other owners of a property from time to time.

 



--------------------------------------------------------------------------------



 



     “Tenants in common” shall refer to, with respect to a Property held by the
Company and other Tenants in Common, the agreement among the Tenants in Common
governing the relationships among them as co-owners of the Property.
     “Tenants in Common Agreement” shall refer to, with respect to a Property
held by the Company and other Tenants in Common, the agreement among the Tenants
in Common governing the relationships among them as co-owners of the Property.
     6. The introduction to Exhibit B, the Management Agreement, is deleted in
its entirety and replaced with the following.
     The MANAGEMENT AGREEMENT (the “Agreement’) is dated as of this ___day of
___, 200_, between and among the party or parties whose signatures appear at the
end hereof ([collectively,] the “Owner(s)”, and [Triple Net Properties Realty,
Ind., a California corporation (the “Property Manager”).
     7. References in Exhibit B, the Management Agreement, to the defined term
“Tenants in common” are replaced with the defined term “Owner(s),” with the
corresponding changes to grammar and syntax as required.
     8. Section 12 of Exhibit B, the Management Agreement, is amended by
replacing references to “Louis J. Rogers, Esquire” as a notice party with “David
F. Belkowitz, Esquire.”
     B. Ratification of the Operating Agreement. Except as modified by this
Amendment, the Operating Agreement remains unchanged and is hereby ratified and
reaffirmed in its entirety.
     WITNESS the following signature:

              MANAGER:   TRIPLE NET PROPERTIES, LLC,         a Virginia limited
liability company    
 
           
 
  By:   /s/ Louis Rogers    
 
           
 
  Name:   Louis Rogers    
 
           
 
  Title:   President    
 
           

 